 Case 1:20-cr-00087-RPK Document 70 Filed 03/22/21 Page 1 of 4 PageID #: 493

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
MEB:ADW                                              271 Cadman Plaza East
F. #2020R00142                                       Brooklyn, New York 11201



                                                     March 22, 2021

By ECF

The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Keith Levy
                      Criminal Docket No. 20-87 (RPK)

Dear Judge Kovner:

               The government respectfully submits this reply in support of its motion in limine
to admit testimony regarding certain witnesses’ knowledge of the 2010 shooting of Parole
Officer Samuel Salters. The proffered testimony would result in minimal prejudice to the
defendant because no reasonable juror could ascribe the 2010 shooting to the defendant or his
actions. Instead, such testimony is relevant to the separate issue of the reasonableness of the
witnesses’ interpretation of the defendant’s words. Accordingly, the Court should grant the
motion and permit the government to elicit the proffered testimony.

  I.   Timeliness of the Government’s Motion

               As a threshold matter, the government respectfully requests that the Court
consider the instant motion to narrow the issues before trial and ensure judicial economy. The
government first learned of the PO Salters shooting only recently and promptly filed the instant
motion afterward. Specifically, on February 22, 2021, the government interviewed the SPO and
PO-1 in preparation for trial. During those interviews, each witness separately informed the
government of the PO Salters shooting and said that knowledge of that shooting affected the
respective witness’s interpretation of the defendant’s words on January 27, 2020. Neither
witness had previously brought these facts to the government’s attention.

              On March 1, 2021, promptly after learning of the PO Salters shooting, the
government filed the instant motion. The government filed the instant motion to give defense
counsel and the Court ample notice and to allow the parties to brief the issue rather than risk
unnecessary delay at trial through oral objections and on-the-spot argument. Because trial is
 Case 1:20-cr-00087-RPK Document 70 Filed 03/22/21 Page 2 of 4 PageID #: 494




scheduled to begin on April 12, 2021, the government’s filing well exceeded the Court’s default
deadline for filing in limine motions of 14 days before the commencement of trial.

               While the Court previously adopted a proposed schedule for filing of in limine
motions by October 26, 2020, the parties originally agreed on that schedule when trial in this
case was set for December 14, 2020. As described above, the government did not learn about the
PO Salters shooting until February 22, 2021, after the December 14 trial date had been
adjourned.

              Ultimately, the defendant has suffered no prejudice from the timing of the
government’s filing, and the interests of judicial economy weigh strongly in favor of considering
the government’s motion. Therefore, the Court should rule on the merits of the government’s
motion before trial.

 II.   The Proffered Testimony Is Relevant to Witnesses’ Interpretations of the Threat

                 The proffered testimony regarding the 2010 shooting of PO Salters is relevant to
the true threat issue because it speaks to the “states of minds and [the] reactions” of the SPO and
PO-1, as well as the reasonableness of their reactions. United States v. Malik, 16 F.3d 45, 50 (2d
Cir. 1994); see id. at 50 (“proof of the effect of the alleged threat upon the addressee is highly
relevant” to whether a statement is a true threat); United States v. Sovie, 122 F.3d 122, 125 (2d
Cir. 1997) (whether a statement is a true threat depends, in part, on “whether an ordinary,
reasonable recipient who is familiar with the context of the [threat] would interpret it as a threat
of injury”) (emphasis added). For the jury to assess the reasonableness of the SPO’s and PO-1’s
reactions, it must hear evidence regarding not only the defendant’s known history and words, but
also the witnesses’ perspectives as parole officers, which necessarily affected why they took
seriously the defendant’s threat.

               The perspectives of the SPO and PO-1 were shaped by their personal experiences
supervising parolees and the institutional knowledge of the Department of Corrections and
Community Supervision. That institutional knowledge includes the high-profile shooting of PO
Salters, which naturally instilled in parole officers an understanding that violence by parolees
against parole officers was a real possibility. Put another way, the fact that a fellow parole
officer had been shot by a parolee contributed to the SPO’s and PO-1’s belief that the
defendant’s words were a true threat. The government should be permitted to elicit those facts to
demonstrate the reasonableness of the witnesses’ reactions.1

               The defendant’s response is nothing more than sleight-of-hand. See ECF No. 68
at 4 (“testimony regarding the 2010 shooting is not relevant if, as the government readily

       1
          A counterfactual example further illustrates the point. For instance, if it were the case
that there were no known instances of parolees shooting parole officers within the past few
decades, that would be a ripe area for cross-examination by the defendant. After all, in that
scenario, a concession by the SPO or PO-1 might suggest that they overreacted to the
defendant’s words. On the other hand, evidence that the officers were aware of an actual
shooting tends to show that their interpretations were reasonable.


                                                  2
 Case 1:20-cr-00087-RPK Document 70 Filed 03/22/21 Page 3 of 4 PageID #: 495




concedes, it is not necessary for them to prove Mr. Levy intended to carry out the threat”). As
the government clearly explained in its motion, the proffered testimony is relevant to the
reasonableness of the parole officers’ reactions and interpretations. But instead of directly
addressing this point, the defendant suggests that the proffered testimony could only be relevant
to whether the defendant intended to carry out the threat. Having asserted that false premise, the
defendant concludes that the proffered testimony is not relevant because the government need
not prove the defendant intended to carry out the threat. This argument misses the point entirely.

                 The defendant further illustrates the weakness of his argument in his discussion of
United States v. Davis, 876 F.2d 71 (9th Cir. 1989). In that case, the Ninth Circuit upheld the
trial court’s decision to permit testimony regarding “a prior assassination of a federal judge” as
probative of the witness’s state of mind. Id. at 73. While the Ninth Circuit did not examine this
issue in great detail, the logic of its holding is clear. Namely, evidence that a threat victim was
aware of prior instances of similar violence is relevant where it affected the victim’s
interpretation of the threat. This logic squarely applies here. The defendant’s only response is to
claim Davis is an outlier with a “narrow holding anchored to the facts of the case.” ECF No. 68
at 3. Even assuming that is true, the Court is equally able to issue a narrow ruling that would
allow the government to inquire into the PO Salters shooting in a fashion that is anchored to the
facts of this case.

III.   The Proffered Testimony Results in Minimal Prejudice to the Defendant

               The strong probative value of the proffered evidence is not substantially
outweighed by any unfair prejudice. Indeed, any unfair prejudice to the defendant would be
minimal because the proffered testimony does not reflect the defendant’s conduct or character.
As such, the proffered testimony does not fall into any of the traditional categories of evidence
that might be unfairly prejudicial, such as propensity evidence or prior acts evidence.

                The defendant nevertheless claims that testimony regarding the PO Salters
shooting would create unfair prejudice because it would somehow lead the jury to believe “that
the SPO would face a similar fate” and give it the “certain impression that the 2010 shooting was
a foretelling of the SPO’s fate at the hands of Mr. Levy.” ECF No. 68 at 5. This argument is
entirely conclusory and unbound by any logic. It might carry some weight if the defendant was
the perpetrator of the 2010 shooting of PO Salters, notwithstanding any propensity
considerations. But, as explained earlier, the proffered testimony is relevant only to the SPO’s
and PO-1’s general states of mind with respect to the dangers they face on the job as parole
officers.

                For similar reasons, the defendant’s reliance on United States v. Carter, Case No.
94-CR-628 (ACW), 1995 WL 480991 (N.D. Ill. Aug. 11, 1995) is misplaced. See ECF No. 68 at
5-6. There, the trial court understandably excluded evidence of a prior shooting committed by
Robert Wayne Carter in his trial for transmitting an interstate threat. See Carter, 1995 WL
480991 at *7. The court explained that allowing evidence “that this defendant repeatedly shot a
man in the back for sharing a cigarette with his prostitute is likely to spark outrage in the jury,”
which would likely “overshadow the more simple (and proper) inference that the communication
was a ‘true threat.’” Id. (emphasis added). Hence, Carter stands for the uncontroversial
proposition that a trial defendant’s prior bad acts may be excluded under Rule 403 where such


                                                 3
 Case 1:20-cr-00087-RPK Document 70 Filed 03/22/21 Page 4 of 4 PageID #: 496




acts could unfairly spark outrage in the jury against that trial defendant. That concern does not
exist here. In any event, should the Court conclude that the proffered testimony may lead to any
unfair prejudice or confusion of the issues, the government submits that the proper remedy is
limiting instructions.

IV.    Conclusion

                For the reasons set forth in the government’s motion and above, the government
respectfully requests that it be allowed to introduce evidence at trial regarding the SPO’s and
PO-1’s knowledge of the 2010 shooting of PO Salters and how that knowledge informed their
interpretations of the defendant’s words.

                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                             By:      /s/ Andrew Wang
                                                    Andrew D. Wang
                                                    Assistant U.S. Attorney
                                                    (718) 254-6311

cc:    Clerk of Court (RPK) (ECF)
       Defense counsel (Email)




                                                4
